Exhibit 10.16

 

FEE WAIVER AGREEMENT

 

ETF MANAGERS GROUP COMMODITY TRUST I

 

FEE WAIVER AGREEMENT, effective as of June 1, 2019, by and between ETF Managers
Capital LLC (“ETFMC”) and Breakwave Advisors LLC (“Breakwave”).

 

WHEREAS, ETFMC and Breakwave have entered into a Licensing and Services
Agreement, dated March 1, 2018 (the “CTA Agreement”), pursuant which Breakwave
provides services as the commodity trading adviser to the Breakwave Dry Bulk
Shipping ETF (the “Fund”), a series of ETF Managers Group Commodity Trust I (the
“Trust”), for compensation based on the value of the average daily net assets of
the Fund; and

 

WHEREAS, ETFMC and Breakwave have determined that it is appropriate and in the
best interests of the Fund and its shareholders to maintain the expenses of the
Fund, and, therefore, have entered into this Fee Waiver Agreement (the
“Agreement”), in order to maintain the expense ratio of the Fund at the level
specified in Section 1.2 hereto; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged the parties hereto agree as follows:

 

1.     Expense Limitation.

 

1.1      APPLICABLE EXPENSE LIMIT. Breakwave shall waive such portion of the fee
payable to it under the CTA Agreement relating to the Fund as is necessary to
reduce the aggregate expenses of every character incurred by the Fund in any
fiscal year, including but not limited to, fees payable Breakwave (but excluding
brokerage fees, interest expenses, and extraordinary expenses) (“Fund Operating
Expenses”) to the Operating Expense Limit, as defined in Section 1.2 below. For
the avoidance of doubt, in no event shall Breakwave be responsible for waiving
its fee or reimbursing Fund expenses in excess of the fee Breakwave receives
under the CTA Agreement in any fiscal year.

 

1.2       OPERATING EXPENSE LIMIT. The maximum Operating Expense Limit in any
year with respect to the Fund shall be 3.50% of the average daily net assets of
the Fund.

 

2.     Term and Termination of Agreement.

 

This Agreement shall continue in effect through September 30, 2020, and from
year to year thereafter at the option of ETFMC. This Agreement shall terminate
automatically upon the termination of the CTA Agreement.

 

3.     Miscellaneous.

 

3.1       CAPTIONS. The captions in this Agreement are included for convenience
of reference only and in no other way define or delineate any of the provisions
thereof or otherwise affect their construction or effect.

 





 

 

3.2       INTERPRETATION. Nothing herein contained shall be deemed to require
the Fund to take any action contrary to the Trust’s Declaration of Trust and
Trust Agreement, or any applicable statutory or regulatory requirement to which
it is subject or by which it is bound.

 

3.3       DEFINITIONS. Any question of interpretation of any term or provision
of this Agreement, including but not limited to, the advisory fee, the
computations of net asset values, and the allocation of expenses, having a
counterpart in or otherwise derived from the terms and provisions of the CTA
Agreement or the Fund’s current registration statement, shall have the same
meaning as and be resolved by reference to such CTA Agreement or registration
statement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, effective as of the day and year
first above written. 



        ETF Managers Capital LLC         By: /s/ Samuel Masucci, III  
Name:  Samuel Masucci, III   Title:  Chief Executive Officer         Breakwave
Advisors LLC         By: /s/ John Kartsonas   Name: John Kartsonas  
Title:  Managing Partner









 



Page 2

 